DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Drawings filed on 10/15/16 has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-28, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberto Argoitia et al (U. S. Patent Application: 2003/0129404, here after Argoitia), further in view of Emile R. A. Josso et al (U. S. Patent: 3052576, here after Josso).
Claim 22 is rejected. Argoitia teaches forming on a substrate (263) a layer stack including alternating layers of two layers of a ferromagnetic (absorber, 268, 272), and two dielectric layers (266, 270) (fig. 14) [0167]; and
Stripping (removing) and fracturing the layer stack from the substrate [0117, 0175]. Argoitia also teaches ferromagnetic (absorber) layer comprising iron, aluminum and chromium alloy (not including nickel) [0014]. Argoitia does not teach grinding the 
Claim 23 is rejected. Argoitia teaches utilizing the plurality of multilayer pigment flakes( as preflakes); and sequentially depositing additional component layers on the flakes(preflakes) to form a plurality of pigment flakes [0107].
	Claim 24 is rejected as Argoitia teaches flake size of 16-22 micron [0136]. Although it does not teach size of 20 um. However Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974). Therefore it would have been 
Claim 25 is rejected as Argoitia teaches combining the pigment flakes with binder to form a coating composition (paint) [0141].
Claim 26 is rejected as Argoitia teaches printing the coating composition (paint) on paper [0146-0147].
Claim 27 is rejected as Argoitia teaches printing the coating composition (paint) onto a security document and currency [0146].
Claim 28 is rejected as Argoitia teaches multilayer pigment flake formed by vacuum vapor deposition [0120, 0121].
Claim 32 is rejected. Argoitia teaches the dielectric layers comprising silicon dioxide, aluminum oxide or magnesium fluoride which in fact each of them has different optical thickness (depth) [0103].
Claim 33 is rejected as Argoitia teaches the layer stack is formed by PVD (Sputtering) [0120].
Claim 34 is rejected as Argoitia teaches curing binder medium by evaporation or heating [0141]. 
Claim 35 is rejected as Argoitia teaches the medium binder comprising organic solvent or water [0142]. 
Claims 29, 36-37 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Alberto Argoitia et al (U. S. Patent Application: 2003/0129404, here .
Claim 29 is rejected. Argoitia does not teach the substrate is polyester. Phillips-2 teaches forming on a substrate a layer stack including one or more layers of a ferromagnetic (absorber), one or more dielectric layers, where the substrate is polyester [abstract, example 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical paint pigments as Argoitia, Ash and Josso where the substrate is polyester, because it is suitable substrate for printing magnetic ink and making security documents.
Claim 36 is rejected. Argoitia teaches aligning the pigment particles [0064], but does not teaches aligning the magnetic flakes with magnetic field. Phillips-2 teaches forming on a substrate a layer stack including one or more layers of a ferromagnetic (absorber), one or more dielectric layers, where the pigments are align at magnetic field to form security document[abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making paint composition of optical pigments as Argoitia, Ash and Josso teach where the particles are align with magnetic field, because Phillips-2 teaches applying magnetic field is suitable method for aligning magnetic paint for making security documents.
Claim 37 is rejected as Argoitia and Phillips-2 both teach making optical effect image [Argoitia abstract, Phillips-2 column 6 lines 39-56].
Claims 31 and 38 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Alberto Argoitia et al (U. S. Patent Application: 2003/0129404, here .
Claim 31 is rejected. Argoitia, Ash, Josso, teach the limitation of claim 26 above, and Argoitia teaches heating the coating (paint), but do not teach heating with microwave. Hoffman teach a method of making a film comprising interference pigments and teach heating the deposited ink by microwave[0028,0029]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical paint pigments as Argoitia, Ash, Josso and Phillips teach, wherein the composition is cured by heating with microwave energy, because Hoffman teaches microwave energy is suitable to cure composition comprising interference particles (color shifting pigments).
Claim 38 is rejected. Argoitia teaches the aligned multilayer pigment flakes exhibit angle-dependent color travel [0006, 0199, and 0205].
Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive. The applicant argument regarding Phillips-2 does not teach new limitation of amended claim 22 is not persuasive, as Argoitia teaches stack of multilayer of alternating layers of absorbent(ferromagnetic layer) and dielectric layer( fig. 14) also see claim 22 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712